                        Case 2:18-cv-00866-JCM-GWF Document 31 Filed 11/12/18 Page 1 of 2



                    1 JOSH COLE AICKLEN, ESQ., NV Bar# 7254
                      STEPHEN L. TITZER, ESQ., NV Bar # 8289
                    2 BRUCE C. YOUNG, ESQ., NV Bar # 5560
                      SCOTT H. BARBAG, ESQ., NV Bar # 14164
                    3 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    4 Las Vegas, Nevada 89118
                      TEL: 702.893.3383
                    5 FAX: 702.893.3789
                      Josh.Aicklen@lewisbrisbois.com
                    6 Stephen.Titzer@lewisbrisbois.com
                      Bruce.Young@lewisbrisbois.com
                    7 Scott.Barbag@lewisbrisbois.com
                      Attorneys for Diamond Resorts International
                    8 Marketing, Inc. and Diamond Resorts
                      International, Inc.
                    9

                   10                                    UNITED STATES DISTRICT COURT

                   11                                        DISTRICT OF NEVADA

                   12

                   13 RICHARD CASPER, an individual,                       CASE NO. 2:18-cv-00866-JCM-GWF

                   14                      Plaintiff,                      Consolidated with:

                   15             vs.                                      CASE NO. 2:18-cv-01455-GMN-NJK

                   16 DIAMOND RESORTS INTERNATIONAL
                      MARKETING, INC., a foreign corporation;
                   17 DIAMOND RESORTS INTERNATIONAL,                       STIPULATION TO RESCHEDULE
                      INC., A Delaware corporation; DOES 1                 EARLY NEUTRAL EVALUATION
                   18 through 10 inclusive; DOES & ROES                    CONFERENCE
                      CORPORATIONS/ENTITITES 1 through 10
                   19 inclusive,

                   20                      Defendants.

                   21

                   22            The parties, by and through their undersigned counsel, pursuant to Local Rule 16-6(d)
                   23 hereby agree and stipulate as follows:

                   24            The parties seek to reschedule the Early Neutral Evaluation in the above-entitled matter,
                   25 currently scheduled for December 7, 2018. See ECF No. 27. The parties seek this continuance

                   26 due to a conflict with Defendants’ internal representative’s schedule. The parties’ request to

                   27 reschedule is sought in good faith and not for any improper purpose or to cause any unnecessary

                   28 delay.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4835-8241-2154.1
ATTORNEYS AT LAW
                        Case 2:18-cv-00866-JCM-GWF Document 31 Filed 11/12/18 Page 2 of 2



                    1            The parties have sought potential dates from the Magistrate Judge assigned to conduct the

                    2 ENE conference and have all agreed that February 13, 2019 is available for all concerned. As

                    3 such, the parties hereby stipulate, agree and request that the Court reschedule the ENE Conference

                    4 in this matter for February 13, 2019.

                    5 THE THATER LAW GROUP, P.C.                             LEWIS BRISBOIS BISGAARD & SMITH
                                                                             LLP
                    6 /s/ M. Lani Esteban-Trindad                            /S/ BRUCE C. YOUNG
                    7
                        M. Lani Esteban-Trinidad, Esq.                       JOSH COLE AICKLEN
                    8                                                        STEPHEN L. TITZER
                      Attorneys for Plaintiffs                               BRUCE C. YOUNG
                    9 RICHARD CASPER and
                                                                             Attorneys for Defendants
                      NORMA JEAN MCGRATH                                     DIAMOND RESORTS INTERNATIONAL
                   10
                                                                             MARKETING, INC. and
                   11                                                        DIAMOND RESORTS INTERNATIONAL,
                                                                             INC.
                   12

                   13 ROGERS, MASTRANGELO, CARVALHO

                   14 & MITCHELL
                      /s/ Rebecca L. Mastrangelo
                   15
                      Rebecca L. Mastrangelo, Esq.
                   16
                      Attorneys for Defendant
                   17
                      DANIEL PERCY
                   18
                   19    IT IS ORDERED that the parties' stipulation (ECF No. 31) is GRANTED. IT IS FURTHER
                         ORDERED that the early neutral evaluation is RESET for February 13, 2019. Plaintiffs
                   20                                            ORDER
                         must report to Magistrate Judge Hoffman's  chambers at 8:30 a.m. Defendants must
                   21    report to Magistrate Judge Hoffman's chambers at 9:00 a.m. Evaluation statements are
                         due in chambers by 4:00 p.m. on February 6, 2019. All other provisions of the court's
                   22          ITscheduling
                         original  IS SO ORDERED:
                                             order (ECF No. 27) remain in effect.
                   23
                                                              ____________________________________
                   24                                         UNITED STATES MAGISTRATE JUDGE
                   25
                                                                       November 14, 2018
                   26                                         DATED: ________________________

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4835-8241-2154.1                                 2
